DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the application filed on July 22, 2019. 
Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2019 was filed with the instant application, and IDS submitted on 12/11/2020 was filed after the mailing date of the instant application on 07/22/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the claim, Applicants mention, “determining from a web container repository, that the first domain address is not associated with an initiated web container environment”, which is generally narrative and indefinite with the invention.  Applicants do not point out clearly how the first domain address is not associated . Any ordinary skill in the art will be failed to understand that meets and bounds of the claim limitations with this indefinite terms and/or limitation. Therefore, these limitations with these ambiguous terms are indefinite with the present application. Claims will be interpreted with BRI as best understood for applying the appropriate art for rejection purposes. Appropriate correction needs to overcome the rejection. 
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the claim, Applicants mention, “querying a reverse-owner database to determine an associated set of domain addresses comprising one or more domain addresses associated with the first owner”, which is generally narrative and indefinite with the invention.  Applicants do not point out clearly which options include in the present invention by “determine an associated set of domain addresses comprising one or more domain addresses associated with the first owner”.  Therefore, referring limitation is ambiguous. Any ordinary skill in the art will be failed to understand that meets and bounds of the claim limitations with this indefinite terms and/or limitation. Therefore, these limitations with these ambiguous terms are indefinite with the present application. Claims will be interpreted with BRI as best understood for applying the appropriate art for rejection purposes. Appropriate correction needs to overcome the rejection. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to non-statutory subject matter. It is a computer program product claim with “a computer-readable storage medium” is reasonably interpreted by one of ordinary skill as just software or carrier signal. “a computer-readable storage medium” could be transitory propagating signals per se. So, the function of the “a computer-readable storage medium” to any ordinary skill in the art is not any non-transitory tangible medium, therefore could interpret the medium is a transitory or carrier signal medium. So, the function of the “computer-readable medium” could be transitory.  Hence, it does not appear that a claim reciting transitory with functional descriptive material falls within any of the categories of patentable subject matter set forth in § 101. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. Examiner suggests adding the “non-transitory” in front of “computer-readable storage medium” to the claim to overcome the non-statutory rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bing Liu (US Publication 2018/0091610) hereafter Liu, in view of Qureshi et al. (US Publication 2014/0006347) hereafter Qureshi.
As per claim 1, Liu discloses a method comprising: receiving a first domain address for a first internet-based resource; determining from a web container repository, that the first domain address is not associated with an initiated web container environment; querying an owner database to determine a first owner for the first domain address (paragraphs 0037, 0049, 0058: identity with Internet domain); querying a reverse-owner database to determine an associated set of domain addresses comprising one or more domain addresses associated with the first owner; initiating a first web container for the first domain address and the associated set of domain addresses by allocating computing resources for the first web container (paragraphs 0048, 0051, 0056: follow other domains of interest); storing an identification of the first web container; isolating network activity associated with the first internet-based resource using the first web container; and storing data associated with the network activity in the first web container (paragraphs 0037, 0060-62: isolate network results/activity of data). Although, Liu discloses 
However, in the same field on endeavor, Qureshi elaborately discloses the claimed limitation of set of domain addresses comprising one or more domain addresses associated with the first owner and storing an identification of the first web container in the web container repository (paragraphs 0057, 118-119).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Qureshis teaching of with Lius’. One would be motivated to filter and protect content and data of respective domains for improve privacy and preventing tracking of user network activities.
As per claim 2, Liu discloses the method wherein allocating computing resources for the first web container comprises: allocating computer storage for use by the first web container; and allocating computer processing resources for use by the first web container (paragraphs 0026, 0071: provide resources for groups). 
As per claim 3, Liu discloses the method wherein isolating the network activity with the first internet-based resource using the first web container comprises: using the allocated computer storage and computer processing resources to interact with the first internet-based resource; and preventing the first internet-based resource from accessing non-allocated computer storage and computer processing resources (paragraphs 0026, 0071-72, 0073). 
As per claim 4, Liu discloses the method wherein storing data associated with the network activity in the first web container comprises storing one or more of: a plurality of web-
As per claim 5, Liu discloses the method further comprising: receiving a second domain address for a second internet-based resource; determining from the web container repository, that the second domain address is associated with the first web container; isolating network activity with the second internet-based resource using the first web container; and utilizing the data associated with the network activity for one or more network activity actions with the second internet-based resource (paragraphs 0048, 0051, 0056).
As per claim 6, Liu discloses the method wherein determining from the web container repository, that the second domain address is associated with the first web container comprises: comparing the second domain address to the first domain address and the associated set of domain addresses; and determining from the comparison that the second domain address is listed in the associated set of domain addresses (paragraphs 0048, 0051, 0055-56). 
Claim 8 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the rejection provided in claim 1.
Claims 9-13 are listed all the same elements of claims 2-6 respectively. Therefore, the supporting rationales of the rejection to claims 2-6 apply equally as well to claims 9-13, respectively.
Claim 15 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the rejection provided in claim 1.
Claims 16-20 are listed all the same elements of claims 2-6 respectively. Therefore, the supporting rationales of the rejection to claims 2-6 apply equally as well to claims 16-20, respectively.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bing Liu (US Publication 2018/0091610) hereafter Liu, in view of Qureshi et al. (US Publication 2014/0006347) hereafter Qureshi, in further view of Doukhvalov et al. (US Publication 2013/0139165) hereafter Doukhvalov.
As per claim 7, Liu-Qureshi fail to disclose the method wherein the owner database comprises a WHOIS database and wherein the reverse-owner database comprises a reverse WHOIS database. 
However, in the same field on endeavor, Doukhvalov elaborately discloses the claimed limitation of wherein the owner database comprises a WHOIS database and wherein the reverse-owner database comprises a reverse WHOIS database (paragraph 0049).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Qureshis teaching of with Lius’. One would be motivated to track domain with supporting further search capabilities.
Claim 14 is listed all the same elements of claim 7 respectively. Therefore, the supporting rationales of the rejection to claim 14 apply equally as well to claim 7, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223.  The examiner can normally be reached on Monday - Friday: 8:30-5:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARZANA B HUQ/Primary Examiner, Art Unit 2455